Opinion by
Rice, P. J.,
If words are reasonably susceptible of a defamatory meaning as well as an innocent one, the plaintiff may by an innuendo ascribe the former meaning to them and it will be for the jury to decide whether such meaning is truly ascribed to them; but the quality of an alleged libel, as it stands upon the record, either simply or as explained by averments and innuendoes, is purely a question of law for the court, and in civil cases the *440court is bound to instruct the jury as to whether the publication is libelous, supposing the innuendoes to be true: Collins v. Dispatch Pub. Co., 152 Pa. 187; Pittock v. O’Niell, 68 Pa. 253; Price v. Conway, 134 Pa. 340; Meas v. Johnson, 185 Pa. 12; Leitz v. Hohman, 16 Pa. Superior Ct. 276. It has been tersely said, “ The slander and the damage consist in the apprehension of the hearers,” by which we understand that the speaker or writer is accountable for the import of the words as they will naturally be understood by the hearer or reader. The test of his liability in a civil action is not what was his secret intent, but what is the meaning of his words: Hankinson v. Bilby, 16 M. & W. 445. In the present case the alleged libel was written in a foreign language. The witnesses called by the plaintiff and the defendant differed in their translation of it. As the context shows, it was to this question of fact that the remarks of the learned trial judge quoted in the first three assignments of error were directed. They were parts of his comments on the paper itself and were made with reference to the different interpretations of it that were submitted for their consideration. Standing by themselves these remarks may be subject to criticism, but we have no doubt, after a careful examination of the charge as a whole, that they were understood by the jury as referring to the meaning of the defendant as expressed in the paper. Indeed we do not see how they could have understood them otherwise. We agree with the defendant’s counsel that his client would not be liable merely because she intended to defame the plaintiff, if she chose words inadequate for that purpose. But we cannot agree to his proposition that the charge of the court left the jury under the impression that it was their duty to ascertain the intent of the defendant rather than the meaning of the language used. Therefore, these assignments of error are overruled.
In charging as to the measure of damages the court instructed the jury to determine what “ would be proper, in view of all the facts and circumstances of the case, remembering that this was written deliberately and pitched into the butcher shop; ” that in any case the plaintiff would be entitled “ to what would be a compensation for the injury done to character; ” that it would be their duty to consider “ what would be a proper verdict in the way of vindicating the character of these plaintiffs; ” that *441“ where there is a malicious libel a jury may go beyond mere compensation, they may give a verdict in the way of smart money where the defendant is able to pay smart money.” Aside from the objection that these instructions left it to the jury to guess what amount of a verdict would dispel possible popular belief as to plaintiffs’ bad character, — there being no evidence that any person saw the libel excepting the persons libeled and the persons they showed it to — -there is the objection that the jury were permitted to award punitive damages. We do not think there can be any reasonable doubt that the jury felt at liberty under the instructions to award such damages. The question is whether this is permissible in an action of libel.
“ While it may be conceded that there seems to be want of logic in the idea of compensation beyond the injury, by way of punishment for the evil motives of the trespasser, yet the law is well settled that it may be given: ” Thompson, J., in Nagle v. Mullison, 34 Pa. 48. This allowance is termed “ smart money ” or “ exemplary ” or “ vindictive ” or “ punitive ” damages. They are synonymous terms and signify an allowance given to the plaintiff “ as an example to deter others: ” Sommer v. Wilt, 4 S. & R. 19; Kuhn v. North, 10 S. & R. 399, 411. In McBride v. McLaughlin, 5 W. 375, it was held not to be error to charge the jury that if they believed that the defendant acted in a deceitful, harsh, cruel or oppressive manner, they might give not only compensatory but exemplary and vindictive damages. Chief Justice Gibson, who delivered the opinion of the court, said: “ Whatever be the speculative notions of fanciful writers, the authorities teach that damages may be given, in peculiar cases, not only to compensate, but to punish.” Further on, he said: “ Nor can it be said the wrongdoer is to suffer in order to appease the resentment of the injured; and even that vindicatory damages are in truth, compensatory. The purposes of the law are more elevated than the gratification of revenge. Mental or bodily pain is doubtless a legitimate subject of amends, produced, however, not by the infliction of suffering, but by a pecuniary equivalent. The enhancement of damages by the ability of the defendant, not being designed for the benefit of the plaintiff, must consequently be for something beyond compensation. That corrective damages may be given for the sake of example is as' old as the *442law itself.” He concluded his opinion by saying: “ The defendant was guilty of wilful oppression and he is properly punished for it. Judgment affirmed.” So in the case of Tillotson v. Cheetham, 8 Johns. 56, Chief Justice Kent said: that the charge contained in the libel was calculated not only to injure the feelings of the plaintiff, but to destroy all confidence in him as a public officer; and in his opinion demanded from the jury exemplary damages, as well on account of the nature of the offense charged against the plaintiff, as for the protection of his character as a public officer, and he added, that he “ did not accede to the doctrine that the jury ought not to punish the defendant, in a civil suit, for the pernicious effects which a publication of this kind was calculated to produce in society.” Exemplary damages are those allowed as a punishment for torts committed with fraud, actual malice, or deliberate violence or oppression: 1 Bouv. L. Dict. (Rawle) 491. Smart money is vindictive or exemplary damages given beyond the actual damage by way of punishment and example in cases of gross misconduct of defendant: 2 Bouv. L. Dict. (Rawle) 1009. It lias been said that in the exceptional cases where the jury is permitted to give such damages, the law “ blends together the interest of society and of the aggrieved individual, and gives damages not only to recompense the sufferer but to punish the offender: ” Sedgwick on Damages (1 st. ed.) p. 39. See also 8th ed. section 457, et seq., for a full discussion of the subject. “ Vindictive or retributory or exemplary damages are awarded where the jury desire to mark their sense of the defendant’s harsh and unfeeling conduct by fining him to a certain extent; they therefore punish the defendant by awarding the plaintiff damages in excess of the amount which would be adequate compensation. . . „ It is clearly competent to a jury to find vindictive damages in an action of libel or slander : ” Odgers on Libel and Slander (Bl. ed.), 221.
We have made these extended quotations, which might be multiplied almost indefinitely, for the purpose of showing the nature of such damages and the principle upon which they are allowed, and, more particularly, to show that they are not, in truth, compensatory, but, according to the doctrine held by most courts and text writers, are given by way of punishment and with a view to promote the peace and quiet of society. *443Such being their nature we cannot see that any constitutional, right of the injured party is infringed by an act of the legislature declaring that in the future such damages shall not be recoverable in civil" actions; in other words, that libel shall not be punished in that way. Nor is there any doubt that the 8d section of the Act of July 1, 1897, P. L. 204, which provides, that “ in no civil action for libel shall damages be awarded beyond just restitution for injury actually sustained,” was intended to prohibit the allowance of vindictive, punitive or exemplary damages or smart money.
But it is suggested that this section is unconstitutional because it relates to a subject not clearly expressed in the title. We are unable to adopt that view. The title is, “An act relating to libel and its punishment.” So far as the section relates to the punishment of libel sufficient notice is given by the title as reasonably to lead to an inquiry into the body of the bill, and, according to numerous authorities, this is the test. A clause forbidding the giving of punitive damages would seem to be cognate to the subject expressed in the title. Where a general title sufficient to cover all the provisions of an act is followed by specifications of the particular branches of the subject with which it proposes to deal, the scope of the act is not limited nor the validity of the title impaired except as to such portions of the general subject as legislators and others would naturally and reasonably be led by the qualifying words to suppose would not be affected by the act. All the presumptions are in favor of the validity of statutes and courts are not to be astute in finding objections to them: Sugar Notch Borough, 192 Pa. 349. See also Rodebaugh v. Phila. Traction Co., 190 Pa. 358; Campbell’s Case, 197 Pa. 581; Commonwealth v. Lloyd, 2 Pa. Superior Ct. 6, and cases there collected; Commonwealth v. Moore, 2 Pa. Superior Ct. 166; Commonwealth v. Jones, 4 Pa. Superior Ct. 362; Hays v. Cumberland County, 5 Pa. Superior Ct. 159; 186 Pa. 109; Baker v. Warren County, 11 Pa. Superior Ct. 170; Overseers of the Poor of Boggs Twp. v. Armstrong County; 11 Pa. Superior Ct. 175; Read v. Clearfield County, 12 Pa. Superior Ct. 419; Middletown Road, 15 Pa. Superior Ct. 167.
For the foregoing reasons we conclude that there was error in the instructions complained of in the fourth and fifth assign*444ments of error, and, as we have no means of knowing what part of the verdict was made up of punitive damages, it is manifest that we cannot declare that the error was cured by the action of the court in reducing the amount of the verdict on the hearing of the rule for a new trial.
We have confined our attention to a consideration of the correctness of the instruction as to the right of a plaintiff in an action of libel to recover punitive damages or smart money. The assignments of error do not require us to discuss other questions further than to say that the defendant’s request for binding instructions in his favor was correctly refused.
Judgment reversed and a venire facias de novo awarded.